Citation Nr: 0732108	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-22 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include jungle rot and a chronic skin disease of the right 
face and orbital area.

2.  Entitlement to service connection for a back disorder, to 
include as a result of an in-service kidney biopsy.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  The Board remanded this case in 
October 2006.

The veteran's appeal also initially included the issue of 
entitlement to service connection for a right knee disorder, 
but this claim was granted in a March 2007 rating decision 
and is thus no longer on appeal.  


FINDINGS OF FACT

1.  There is competent medical evidence showing an 
etiological link between a claimed skin disorder involving 
the right face and orbital area, for which the veteran 
received treatment during the pendency of this appeal, and 
service.

2.  The competent medical evidence of record does not 
demonstrate a current and chronic back disorder.


CONCLUSIONS OF LAW

1.  A skin disorder involving the right face and orbital area 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2007).

2.  A back disorder was not incurred in or aggravated in 
service, including as a result of an in-service kidney 
biopsy.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
October 2003.  While this letter was issued after the 
appealed rating decision, the veteran's case was subsequently 
readjudicated in a June 2007 Supplemental Statement of the 
Case consistent with the Mayfield line of decisions.  
Moreover, a further VCAA letter was also issued in November 
2006.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the aforementioned 
November 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional relevant medical treatment for 
which VA has not obtained, or made sufficient efforts to 
obtain, corresponding records.  Although the veteran 
mentioned recent skin treatment during a January 2007 VA 
examination, there is no need to obtain the corresponding 
treatment records given the favorable outcome of this claim.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorders at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service connection laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis., may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

III.  Skin disorder

The records from the veteran's period of active duty service 
are negative for any complaints of, or treatment for, skin 
symptoms.  

A May 1965 VA examination report is negative for skin 
diseases, except for slight flaking of the skin on the palmar 
surface of the finger.  

However, a United States Marine Corps Reserve examination 
report from July 1968 contains a finding of a small area of 
pigment clumping and scarring near or nasal to the macula of 
the right eye.  

A private treatment record from January 1987 indicates that 
the veteran was seen for a "skin problem on neck," with no 
itching.  He was subsequently treated for complaints of an 
insect bite on the right nostril in November 1991 and for 
inflammation on the right side of the nose in December 1991.

Beginning in October 2000, the veteran began private 
treatment for actinic keratoses.  Involvement of the right 
eyebrow and the left mid-cheek was noted, as was the 
veteran's history of tours in Southeast Asia.  Subsequent 
treatment records through February 2004 also indicate 
involvement of the right cheek, the right anterolateral neck, 
and the left scalp.

Following the Board's October 2006 remand, the veteran 
underwent a VA examination addressing his claimed skin 
disorder in January 2007, with an examiner who reviewed the 
claims file.  

In the examination report, the examining doctor noted that 
the veteran "had a flash from when he was in Korea from the 
106 recoiling rifle."  The examiner noted that the veteran 
"was flashed on the right side of his face and the rash 
still persists."  The examiner also indicated that the 
veteran had recently had treatment for solar keratoses, with 
some solar keratoses on the top of his head removed in 
November 2006.  It was noted that the veteran was seen by his 
dermatologist every three to six months to follow the solar 
keratoses.

Upon examination, the veteran had a little papular area 
"that is kind of red" in the right temple area, with no 
obvious scaling or deformity in the skin.  There was no 
scarring in the right side of the face from the blast, but 
the veteran had liquid nitrogen scars on the vertex of the 
scalp where the solar keratoses had been removed.  There was 
no acne or chloracne and no alopecia areata, but the veteran 
did have alopecia of the scalp "due to just general age and 
so forth." 

In rendering an assessment, the examiner noted that the 
veteran had some solar keratoses treated and had some solar 
keratoses in the right temple area, which he was treating 
with medication.  In terms of etiology, the examiner noted 
that "[t]he area of the right temple is more than likely due 
to the flash from the gunfire, which aggravated this area."  
The veteran was also noted to have apparently had some solar 
keratoses in this area.

The Board has reviewed the evidence and notes that the 
veteran was not treated for specific skin problems of the 
right face and orbital areas in service, but he has been 
treated for facial actinic keratoses during the pendency of 
this appeal (his initial claim was received in February 
2001).

While the veteran's January 2007 VA examination revealed few 
specific findings, other than liquid nitrogen scars on the 
vertex of he scalp where the solar keratoses had been removed 
and a reddish popular area, the examiner further stated that 
the veteran's claimed disorder was "more than likely due" 
to an in-service incident described earlier in the 
examination report.  Given that the examiner reviewed the 
veteran's claims file and evidently found the report of the 
veteran's injury to be credible, the Board finds that this 
favorable medical opinion has substantial probative value.  
The Board also notes that there is no other medical opinion 
of record that directly contradicts the examiner's findings.

Even if the recent VA examination findings could be 
interpreted as suggesting a past disorder that has largely 
resolved, the fact remains that the veteran was treated for 
significant skin symptoms earlier during the pendency of this 
appeal.  Indeed, the Board finds this case to be consistent 
with the type of scenario discussed by the Court in McClain 
v. Nicholson, 21 Vet App 319 (2007).  In this case, the Court 
held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim, even though the disability 
resolves prior to the adjudication of the claim.  Under such 
circumstances, provided the resolved disability is related to 
service, a claimant would be entitled to consideration of 
staged ratings.

Overall, in view of the findings of the January 2007 VA 
examination, the Board find that the evidence of record 
supports entitlement to service connection for a skin 
disorder of the right face and orbital area.  This claim is 
thus granted in full.

IV.  Back disorder

During service, the veteran underwent renal biopsies in June 
1962 and May 1963.  The report of treatment from 1962 
indicates that the veteran reported "a blow to the back 
while playing football" prior to service, but otherwise no 
corresponding back symptoms were noted.  

The veteran did report low back pain in October 1963 and June 
1964, during service, but no diagnosis was rendered on either 
occasion.  In June 1964, and the examiner made a reference to 
a "possible need for repetition of tests in spite of 
numerous normal studies."  A January 1965 record also 
contains a notation of complaints of an occasional lower back 
(sacral) ache, but the only impressions rendered by the 
examiner were chronic prostatitis and rule out renal disease. 

The report of the veteran's May 1965 VA examination indicates 
that the veteran had some stiffness in the low back, with 
anterior flexion somewhat restricted.  No diagnosis was 
rendered, however.  

Subsequent private medical records, including from August 
1971, September 1977, and November 1995 indicate complaints 
of back pain, with no further diagnosis made at any time.  
Similarly, a January 2001 VA medical record contains a 
notation of a complaint of pain in the right side of the 
lower back for many years.  In August 2002, a physical 
examination revealed slight tenderness over the right 
costovertebral angle.  The impression was right 
costrovertebral angle pain, "maybe due to musculoskeletal in 
origin."  

Following the Board's remand, the veteran was afforded a VA 
examination addressing his complaints of back pain in January 
2007.  This examination was conducted by a doctor who 
reviewed the veteran's claims file.  Upon examination, the 
veteran reported pain "every now and then" in the right 
costovertebral angle.  Such pain was noted to be local and 
recurring one to two times per week.  No current treatment 
was noted.  The examination revealed that "[t]he spine is 
not our problem," but there was instead a scar in the left 
flank in the mid-axillary line.  Upon examination, the 
veteran could extend, tip right and left with the thoracic 
spine, and twist 90 degrees "all without symptoms."  The 
examiner noted that he "did not produce symptoms with moving 
the man's spine."  No further diagnosis was offered.

In the present case, the Board is fully aware that the 
veteran has been treated for complaints of back pain both 
during and after service.  That notwithstanding, the veteran 
has never been diagnosed with a current and chronic back 
disability, beyond his complaints of pain.  This fact is 
underscored by the negative findings from the January 2007 VA 
examination.  In this regard, the Board observes that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted." 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
September 2003 hearing testimony.  During this hearing, he 
related his claimed back disorder to in-service kidney 
treatment but denied any surgeries for his back.

Even if the veteran's recent testimony could be read as 
claiming continuity of symptomatology since service, such 
history is substantially rebutted by the examination findings 
noted above.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-
7 (Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a back disorder, to 
include as a result of an in-service kidney biopsy, and this 
claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a skin disorder of the 
right face and orbital area is granted.

Entitlement to service connection for a back disorder, to 
include as a result of an in-service kidney biopsy, is 
denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


